                 Case 2:15-cv-01253-RSL Document 18 Filed 05/18/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT SEATTLE
 8
     MARK CALVERT, in his Capacity as Chapter              CASE NO. C15-1253RSL
 9   11 Trustee for NATURAL MOLECULAR
     TESTING CORPORATION,                                  ORDER DIRECTING ENTRY OF
10
                                                           JUDGMENT
11                             Plaintiff,
            v.
12
     BEAU FESSENDEN, individually and his
13   marital community,
14                             Defendant.
15

16
            This matter comes before the Court on a notice of presentation of judgment by plaintiff
17
     Mark Calvert, as Chapter 11 Trustee for Natural Molecular Testing Corporation, and Elliott Bay
18
     Lender, LLC, as judgment creditor. Dkt. # 15. The moving parties seek judgment against
19
     defendant Beau Fessenden and his marital community pursuant to Federal Rule of Civil
20
     Procedure 58(b)(2)(B). Having considered the notice and the relevant record, including the
21
     Honorable Marc Barreca’s Amended Report and Recommendation (Dkt. #14), the Court directs
22
     the Clerk of Court to enter judgment as follows:
23

24

25          //
26


     ORDER DIRECTING ENTRY OF
     JUDGMENT
             Case 2:15-cv-01253-RSL Document 18 Filed 05/18/20 Page 2 of 2




 1                                      SUMMARY OF JUDGMENT

 2
     Judgment Debtor:                                 BEAU FESSENDEN, individually and his
 3                                                    marital community
 4
     Judgment Creditor:                               ELLIOTT BAY LENDER, LLC
 5                                                    c/o Arnold M. Willig, Esq.
                                                      HACKER & WILLIG, INC., P.S.
 6                                                    520 Pike Street, Suite 2500
                                                      Seattle, WA 98101
 7

 8   Judgment Amount:                                 $97,155.38 (as of April 26, 2020)

 9   Pre-Judgment Interest:                           $4,797.55 (award of $92,357.83 on
                                                      November 21, 2019, to April 26, 2020, at
10                                                    12% per annum)
11
     Post-Judgment Interest:                          12% per annum from date of entry until paid
12                                                    in full

13   Attorney Fees and Costs:                         All attorney fees and costs accruing after
                                                      November 21, 2019
14

15         IT IS HEREBY ORDERED THAT:

16

17         Elliott Bay is awarded this judgment against Beau Fessenden, individually and as to his

18         marital community, in the above-stated amounts; and

19         This judgment shall bear interest at the rate of 12% per annum from the date of entry

20         until paid in full, plus attorney fees and costs accruing after November 21, 2019.

21
           Dated this 18th day of May, 2020.
22

23
                                                 A
                                                 Robert S. Lasnik
24
                                                 United States District Judge
25

26


     ORDER DIRECTING ENTRY OF
     JUDGMENT
